                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 DEREK MORSE,                                    )
                                                 )
               Plaintiff,                        )
                                                 )            No.     1:17-cv-00255
 v.                                              )                    REEVES/STEGER
                                                 )
 MARION JOSEPH FOWLER,                           )
                                                 )
               Defendant.                        )
                                                 )

                                 MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for violation of 42 U.S.C. §1983. On November 19,

2018, the Court entered an order providing that Plaintiff would have thirty days from the date of

entry of that order to file an amended complaint [Doc. 3]. More than thirty-three days 1 have passed

and Plaintiff has not complied with the order or otherwise communicated with the Court.

Accordingly, for the reasons set forth below, this matter will be DISMISSED due to Plaintiff’s

failure to prosecute and failure to comply with the Court’s orders.

       Rule 41(b) of the Federal Rule of Civil Procedure gives this Court the authority to dismiss

a case for “failure of the plaintiff to prosecute or to comply with these rules or any order of the

court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th

Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court

examines four factors when considering dismissal under Fed. R. Civ. P. 41(b):

               (1) whether the party’s failure is due to willfulness, bad faith, or
               fault; (2) whether the adversary was prejudiced by the dismissed
               party’s conduct; (3) whether the dismissed party was warned that


       1
         Service of the Court’s previous order was made by mail pursuant to Rule 5(b)(2)(C) of
the Federal Rules of Civil Procedure. Accordingly, Plaintiff had an additional three days to comply
with the order. Fed. R. Civ. P. 6(d).
               failure to cooperate could lead to dismissal; and (4) whether less
               drastic sanctions were imposed or considered before dismissal was
               ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to comply with the Court’s

previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears that Plaintiff

either received the Court’s previous order and failed to comply therewith or did not receive the

previous order because he failed to update his address and/or monitor this action as this Court’s

Local Rule 83.13 requires.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendant.

       As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he did not timely comply with the Court’s previous order [Doc. 3 p. 5].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was a prisoner who was granted leave to proceed in forma pauperis in this

matter [Id. at 1–2] and he has not pursued this matter since filing his complaint and motion for

leave to proceed in forma pauperis more than a year ago.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b). White v. City of Grand Rapids, No. 01-

229234, 34 F. App’x 210, 211, 2002 WL 926998, at *1 (6th Cir. May 7, 2002) (finding that a pro

se prisoner’s complaint “was subject to dismissal for want of prosecution because he failed to keep

the district court apprised of his current address”); Jourdan v. Jabe, 951 F.2d 108 (6th Cir. 1991).

Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule 41(b).



                                                  2
       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. Fed. R. App. P. 24.

   AN APPROPRIATE ORDER WILL ENTER.

   E N T E R:


                                            ______________________________________
                                            _ ____
                                                 ______
                                                      __________
                                                               ________
                                                                      _______
                                                                            ____
                                            UNITED
                                            UNITED STATES
                                                     STAATESS DISTRICT
                                                              DIS   CT JUDGE
                                                                STRIC




                                               3
